
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.32.1


THE MACERICH COMPANY
2006 LONG-TERM INCENTIVE PLAN
AWARD AGREEMENT

        2006 LONG-TERM INCENTIVE PLAN AWARD AGREEMENT made as of date set forth
on Schedule A hereto between The Macerich Company, a Maryland corporation (the
"Company"), its subsidiary The Macerich Partnership, L.P., a Delaware limited
partnership and the entity through which the Company conducts substantially all
of its operations (the "Partnership"), and the party listed on Schedule A (the
"Grantee").

RECITALS

        A.    The Grantee is a key employee of the Company or one of its
Subsidiaries or affiliates and provides services to the Partnership.

        B.    The Company has adopted the 2006 Long-Term Incentive Plan (the
"LTIP") pursuant to The Macerich Company 2003 Equity Incentive Plan, as amended
(the "2003 Plan"), to provide certain key employees of the Company or its
Subsidiaries and affiliates, including the Grantee, in connection with their
employment with the long-term incentive compensation described in this Award
Agreement (this "Agreement" or "Award Agreement"), and thereby provide
additional incentive for them to promote the progress and success of the
business of the Company and its Subsidiaries and affiliates, including the
Partnership, while increasing the total return to the Company's shareholders.
The LTIP was adopted by the Compensation Committee (the "Committee") of the
Board of Directors of the Company (the "Board") pursuant to authority delegated
to it by the Board as set forth in the Committee's charter, including authority
to make grants of equity interests in the Partnership which may, under certain
circumstances, become exchangeable for shares of the Company's Common Stock
reserved for issuance under the 2003 Plan, or any successor equity plan (as any
such plan may be amended, modified or supplemented from time to time,
collectively the "Stock Plan")) and, upon the Compensation Committee's
recommendation, was also approved by the Board. This Agreement evidences an
award to the Grantee under the LTIP (this "Award"), which is subject to the
terms and conditions set forth herein.

        C.    The Grantee was selected by the Committee to receive this Award as
one of select group of highly compensated or management employees who, through
the effective execution of their assigned duties and responsibilities, are in a
position to have a direct and measurable impact on the Company's long-term
financial results. Effective as of the grant date specified in Schedule A
hereto, the Committee awarded to the Grantee the number of LTIP Units (as
defined herein) set forth in Schedule A.

        NOW, THEREFORE, the Company, the Partnership and the Grantee agree as
follows:

        1.    Administration.    The LTIP and all awards thereunder, including
this Award, shall be administered by the Committee, which in the administration
of the LTIP shall have all the powers and authority it has in the administration
of the Stock Plan, as set forth in the Stock Plan. The Committee may from time
to time adopt any rules or procedures it deems necessary or desirable for the
proper and efficient administration of the LTIP, consistent with the terms
hereof and of the Stock Plan. The Committee's determinations and interpretations
with respect to the LTIP and this Agreement shall be final and binding on all
parties.

        2.    Definitions.    Capitalized terms used herein without definitions
shall have the meanings given to those terms in the Stock Plan. In addition, as
used herein:

        "Annual Base Price" means with regard to each Annual Performance Period
that is used to measure whether Award LTIP Units shall vest pursuant to
Section 4 hereof, the Fair Market Value of one share of Common Stock on the last
day of the calendar year immediately preceding such Annual Performance Period
(or, if such day is not a trading day, the most recent trading day immediately
preceding such day).

--------------------------------------------------------------------------------




        "Annual Performance Period" means, with respect to the measurement of
Total Return and related provisions of this Agreement for any Vesting Year, the
performance period that begins January 1 of that Vesting Year and ends on
December 31 of that Vesting Year.

        "Annual Vesting Date" means each of December 31, 2007, 2008, and 2009.

        "Award LTIP Units" has the meaning set forth in Section 3.

        "Cause" for termination of the Grantee's employment means that the
Company, acting in good faith based upon the information then known to the
Company, determines that the Grantee has:

        (a)   failed to perform in a material respect without proper cause his
obligations under the Grantee's Service Agreement (if one exists);

        (b)   been convicted of or pled guilty or nolo contendere to a felony;
or

        (c)   committed an act of fraud, dishonesty or gross misconduct which is
materially injurious to the Company;

Any act, or failure to act, based upon authority given pursuant to a resolution
duly adopted by the Applicable Board (as defined below) or upon the instructions
of the Chief Executive Officer of the Company or based upon the advice of
counsel or independent accountants for the Company shall be conclusively
presumed for purposes of this Agreement to be done, or omitted to be done, by
the Grantee in good faith and in the best interests of the Company. The
cessation of employment of the Grantee shall not be deemed to be for Cause under
clause (a) or (c) above unless and until there shall have been delivered to the
Grantee a copy of a resolution duly adopted by the affirmative vote of at least
a majority of the entire membership of the Applicable Board (excluding the
Grantee and any relative of the Grantee, if the Grantee or such relative is a
member of the Applicable Board) at a meeting of the Applicable Board called and
held for such purpose (after reasonable notice is provided to the Grantee and
the Grantee is given an opportunity, together with counsel for the Grantee, to
be heard before the Applicable Board), finding that, in the good faith opinion
of the Applicable Board, the Grantee is guilty of the conduct described in
clause (a) or (c) above, and specifying the particulars thereof in reasonable
detail. For purposes of the definition of Cause, "Applicable Board" means the
Board or, if the Company is not the ultimate parent corporation of the Company
and its Affiliates and is not publicly-traded, the board of directors of the
ultimate parent of the Company.

        "Change of Control" means any of the following:

        (a)   The acquisition by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 33% or more of
either (A) the then-outstanding shares of common stock of the Company (the
"Outstanding Company Common Stock") or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the "Outstanding Company Voting Securities");
provided, however, that, for purposes of this definition, the following
acquisitions shall not constitute a Change of Control; (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any affiliate of the Company or successor or
(iv) any acquisition by any entity pursuant to a transaction that complies with
(c)(i), (c)(ii) and (c)(iii) below;

        (b)   Individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company's
stockholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board (including for these purposes, the new
members whose election or nomination was so approved, without counting the
member and his predecessor twice) shall be considered as though such individual
were a member of the Incumbent Board, but

2

--------------------------------------------------------------------------------






excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

        (c)   Consummation of a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving the Company or any
of its subsidiaries, a sale or other disposition of all or substantially all of
the assets of the Company, or the acquisition of assets or stock of another
entity by the Company or any of its subsidiaries (each, a "Business
Combination"), in each case unless, following such Business Combination, (i) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 60% of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that, as a result of such transaction, owns the
Company or all or substantially all of the Company's assets directly or through
one or more subsidiaries ("Parent")) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (ii) no Person (excluding any entity resulting from such
Business Combination or a Parent or any employee benefit plan (or related trust)
of the Company or such entity resulting from such Business Combination or
Parent) beneficially owns, directly or indirectly, 20% or more of, respectively,
the then-outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that the ownership in excess of
20% existed prior to the Business Combination, and (iii) at least a majority of
the members of the board of directors or trustees of the entity resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or

        (d)   Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

        "Closing Price" of a security other than the Common Stock means the
closing price per share of such security on the primary exchange or other
quotation system on which the security is traded as determined by the Committee
consistently with the definition of Fair Market Value.

        "Code" means the Internal Revenue Code of 1986, as amended.

        "Common Stock" means shares of the Company's common stock, par value
$0.01 per share, either currently existing or authorized hereafter.

        "Continuous Service" means the continuous service to the Company or any
Subsidiary or affiliate, without interruption or termination, in any capacity of
employee, or, with the written consent of the Committee, consultant. Continuous
Service shall not be considered interrupted in the case of (A) any approved
leave of absence, (B) transfers among the Company and any Subsidiary or
affiliate, or any successor, in any capacity of employee, or with the written
consent of the Committee, consultant, or (C) any change in status as long as the
individual remains in the service of the Company and any Subsidiary or affiliate
in any capacity of employee, member of the Board or (if the Company specifically
agrees in writing that the Continuous Service is not uninterrupted) a
consultant. An approved leave of absence shall include sick leave, military
leave, or any other authorized personal leave.

3

--------------------------------------------------------------------------------




        "Cumulative Performance Period" means, with respect to the measurement
of Total Return and related provisions of this Agreement, the performance period
that begins January 1, 2007 and ends on the earliest of (A) December 31, 2009,
(B) the date of a Change of Control or (C) the date of a Qualified Termination.

        "Disability" means (1) a "permanent and total disability" within the
meaning of Section 22(e)(3) of the Code, or (2) the absence of the Grantee from
his duties with the Company on a full-time basis for a period of nine months as
a result of incapacity due to mental or physical illness which is determined to
be total and permanent by a physician selected by the Company or its insurers
and acceptable to the Grantee or his legal representative (such agreements as to
acceptability not to be unreasonably withheld). For purposes of the definition
of Disability "incapacity" shall be limited only to a condition that
substantially prevents the Grantee from performing his or her duties.

        "Distribution Value" means, as of a particular date of determination,
the aggregate amount of distributions paid on one Unit that was outstanding as
of the Effective Date between the Effective Date and such date of determination,
adjusted to take into account any distributions in the form of additional Units
or other Partnership securities as provided in Section 9 hereof.

        "Effective Date" means                              .

        "Exchange Act" means the Securities Exchange Act of 1934, as amended.

        "Fair Market Value" means, as of any given date, the fair market value
of a share of Common Stock as determined by the Committee using any reasonable
method and in good faith (such determination will be made in a manner that
satisfies Section 409A of the Code and in good-faith as required by
Section 422(c)(1) of the Code); provided that (A) if the Common Stock is
admitted to trading on a national securities exchange, the fair market value of
a share of Common Stock on any date shall be the closing sale price reported for
such share on the exchange on such date on which a sale was reported; (B) if the
Common Stock is admitted to quotation on the National Association of Securities
Dealers Automated Quotation System ("NASDAQ") or a successor quotation system
and has been designated as a National Market System ("NMS") security, fair
market value of a share Common Stock on any date shall be the closing sale price
reported for such share on the system on such date on which a sale was reported;
and (C) if the Common Stock is admitted to quotation on the NASDAQ but has not
been designated as an NMS security, fair market value of a share of Common Stock
on any such date shall be the average of the highest bid and lowest asked prices
for such share of Common Stock on the system on such date on which both the bid
and asked prices were reported.

        "Final Calculation Date" means the earlier of (A) the end of the Vesting
Year ending December 31, 2009, (B) the date of a Change of Control, or (C) the
date of a Qualified Termination.

        "Good Reason" for termination of the Grantee's employment means any one
or more of the following reasons, to the extent not remedied by the Company
within fifteen (15) business days after receipt by the Company of written notice
from the Grantee specifying in reasonable detail such occurrence, without the
Grantee's written consent thereto:

        (a)   the assignment to the Grantee of any duties inconsistent in any
respect with the Grantee's position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities, or any other
diminution in such position, authority, duties or responsibilities (whether or
not occurring solely as a result of the Company's ceasing to be a publicly
traded entity), excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and that is remedied by the Company
promptly after receipt of notice thereof given by the Grantee;

        (b)   a change in the Grantee's principal office location to a location
further away from the Grantee's home which is more than 30 miles from the
Grantee's principal office;

4

--------------------------------------------------------------------------------






        (c)   the taking of any action by the Company to eliminate benefit plans
in which the Grantee participated in or was eligible to participate in
immediately prior to a Change of Control without providing substitutes therefor,
to materially reduce benefits thereunder or to substantially diminish the
aggregate value of the incentive awards or other fringe benefits; provided that
if neither a surviving entity nor its parent following a Change of Control is a
publicly-held company, the failure to provide stock-based benefits shall not be
deemed good reason if benefits of comparable value using recognized valuation
methodology are substituted therefor; and provided further that a reduction or
elimination in the aggregate of not more than 10% in aggregate benefits in
connection with across the board reductions or modifications affecting similarly
situated persons of executive rank in the Company or a combined organization
shall not constitute Good Reason;

        (d)   any reduction in the Grantee's Base Salary; or

        (e)   any material breach by the Company of the Grantee's Service
Agreement (if one exists).

        If the Grantee suffers physical or mental incapacity or dies following
the occurrence of any of the events described in clauses (a) through (e) above
and the Grantee has given the Company the requisite written notice but the
Company has failed to remedy the situation prior to such physical or mental
incapacity or death, the Grantee's physical or mental incapacity or death shall
not affect the ability of the Grantee or his heirs or beneficiaries, as
applicable, to treat the Grantee's termination of employment as a termination
for Good Reason. For purposes of the definition of Good Reason, the term "Base
Salary" means the annual base rate of compensation payable to Grantee by the
Company as of the Grantee's date of termination, before deductions or voluntary
deferrals authorized by the Grantee or required by law to be withheld from the
Grantee by the Company. Salary excludes all other extra pay such as overtime,
pensions, severance payments, bonuses, stock incentives, living or other
allowances, and other perquisites.

        "LTIP Units" means units of limited partnership interest of the
Partnership designated as "LTIP Units" in the Partnership Agreement awarded
under the LTIP, having the rights, voting powers, restrictions, limitations as
to distributions, qualifications and terms and conditions of redemption set
forth in the Partnership Agreement.

        "Partnership Agreement" means the Amended and Restated Limited
Partnership Agreement of the Partnership, dated as of March 16, 1994, among the
Company, as general partner, and the limited partners who are parties thereto,
as amended from time to time.

        "Peer REIT" means each of the business entities qualified as real estate
investment trusts ("REITs") listed on Schedule B hereto, and any successors to
the businesses or assets of such REITs as determined by the Committee in its
sole and absolute discretion. If a REIT listed on Schedule B (A) ceases to exist
during the term of this Agreement and the Committee determines that there is no
successor to the business or assets of such REIT or (B) the common shares of a
Peer REIT are no longer publicly traded, then such REIT will cease to be treated
as a member of the group of Peer REITs to the extent and for the periods
determined by the Committee in its reasonable discretion. Notwithstanding the
foregoing, from time to time the Committee may remove from or add to the list
set forth on Schedule B such business entities, including non-REITs, as
appropriate in its reasonable discretion to make the Total Return comparisons
required by Section 4 hereof meaningful and consistent across the relevant
measurement periods.

        "Percentile" is defined in accordance with standard statistical
methodology. For example, for purposes of Section 4(a)(i), if 50% of the Peer
REITs had a Total Return for an Annual Performance Period equal to or worse than
the Company's Total Return for the same period, then the Company would be at the
50th percentile. Notwithstanding the foregoing, the Committee may, upon
consideration of the statistical distribution of the Peer REITs within the full
range of Total Return for any applicable period, exercise its reasonable
discretion to allow for vesting of LTIP Units under

5

--------------------------------------------------------------------------------




Section 4 on a basis other than a strict mathematical calculation of
percentiles. By way of illustration, if for a given period the Total Return of a
number of Peer REITs is clustered within a narrow range such that the effect of
the precise calculation of percentiles is that vesting would not occur or occur
at a specific level, the Committee could in its discretion conclude that vesting
should occur at a different level to the extent appropriate in light of the
circumstances and of the Company's Total Return performance relative to the Peer
REITs as a group.

        "Person" means an individual, corporation, partnership, limited
liability company, joint venture, association, trust, unincorporated
organization, other entity or "group" (as defined in the Exchange Act).

        "Qualified Termination" means a termination of the Grantee's employment
(A) by the Company without Cause, (B) by the Grantee with Good Reason, or (C) as
a result of the Grantee's death or Disability.

        "Service Agreement" means, as of a particular date, any employment,
consulting or similar service agreement, including, without limitation,
management continuity agreement, then in effect between the Grantee, on the one
hand, and the Company or one of its affiliates, on the other hand, as amended or
supplemented through such date.

        "Total Return" means, with respect to a Peer REIT or the Company, as
applicable, the total percentage return per share achieved by the common shares
of such REIT or the Company's Common Stock, as applicable, assuming
contemporaneous reinvestment in such common shares or Common Stock of all
dividends and other distributions, in each case measured following the end of
each Vesting Year for the applicable Annual Performance Period or the Cumulative
Performance Period, as the case may be. The Total Return performance of the
Company relative to the Total Return performance of the Peer REITs will be
determined using the Fair Market Value of the Common Stock and the Closing Price
of the common shares of the Peer REITs for the last trading day of the
applicable period from the applicable Annual Base Price (or for the Cumulative
Performance Period from the initial Annual Base Price) and from the Closing
Price for the common shares of each Peer REIT on the last trading day of the
calendar year immediately preceding the applicable Annual Performance Period or,
for the Cumulative Performance Period, the year ended December 31, 2006. In
calculating Total Return, it is the current intention of the Committee to use
total return to shareholders data and calculations published annually by the
National Association of Real Estate Investment Trusts ("NAREIT"), though the
Committee reserves the right to use additional and/or different data or
calculations in its reasonable discretion for purposes of this Award.

        "Units" means Partnership Units (as defined in the Partnership
Agreement) that are outstanding or are issuable upon the conversion, exercise,
exchange or redemption of any securities of any kind convertible, exercisable,
exchangeable or redeemable for Partnership Units.

        "Vesting Year" means each calendar year in the three-year period
beginning January 1, 2007 and ending December 31, 2009.

        3.    Award of LTIP Units.    On the terms and conditions set forth in
this Agreement, as well as the terms and conditions of the Stock Plan, the
Grantee is hereby granted this Award consisting of the number of LTIP Units set
forth on Schedule A hereto, which is incorporated herein by reference (the
"Award LTIP Units"). The timing of issuance of Award LTIP Units to the Grantee
pursuant to this Award is within the full and exclusive control of the
Committee, so long as such issuance occurs on or prior to the applicable date as
of which vesting occurs based on the calculations to be made pursuant to
Section 4 hereof. Without limiting the discretion of the Committee, Award LTIP
Units may be issued to the Grantee as of the date of this Agreement or from time
to time thereafter, based on a determination by the Committee of the extent to
which the performance objectives established under the LTIP have been achieved
or otherwise. Award LTIP Units, when issued, shall constitute and be

6

--------------------------------------------------------------------------------




treated as the property of the Grantee, subject to the terms of this Agreement
and the Partnership Agreement. The issuance of Award LTIP Units to the Grantee
pursuant to this Award shall be set forth in minutes of the meetings of the
Committee and communicated to the Grantee in writing promptly after the approval
thereof by the Committee. Award LTIP Units will be: (A) subject to forfeiture to
the extent provided in Section 4; and (B) subject to vesting as provided in
Sections 4 and 5 hereof. In connection with each subsequent issuance of Award
LTIP Units, if any, the Grantee shall execute and deliver to the Company and the
Partnership such documents, comparable to the documents executed and delivered
in connection with this Agreement, as the Company and/or the Partnership
reasonably request in order to comply with all applicable legal requirements,
including, without limitation, federal and state securities laws.

        4.    Vesting of Award LTIP Units.    

        (a)   The Grantee's Award LTIP Units shall be eligible for vesting over
a three-year period, except as otherwise provided in Section 5 hereof, based on
the Percentile ranking of the Company in terms of Total Return relative to the
Total Return of the Peer REITs for each Annual Performance Period and for the
Cumulative Performance Period, with vesting occurring at the times, in the
amounts and upon the conditions set forth in this Section 4, provided that the
Continuous Service of the Grantee continues through and on the relevant Annual
Vesting Date or the Final Calculation Date, as applicable.

        (i)    As soon as practicable following the end of each Vesting Year,
the Committee will determine the Total Return of the Company and each of the
Peer REITs for the applicable Annual Performance Period and then perform the
following calculations with respect to the Award LTIP Units:

        (w)  if for the applicable Annual Performance Period the Company's Total
Return is below the 50th Percentile of the Total Return of the Peer REITs as a
group during the same period, then none of the Grantee's Award LTIP Units will
vest as of the applicable Annual Vesting Date;

        (x)   if for the applicable Annual Performance Period the Company's
Total Return is at or above the 50th Percentile of the Total Return of the Peer
REITs as a group during the same period, but below the 60th Percentile, then 20%
of the Grantee's Award LTIP Units will vest as of the applicable Annual Vesting
Date;

        (y)   if for the applicable Annual Performance Period the Company's
Total Return is at or above the 60th Percentile of the Total Return of the Peer
REITs as a group during the same period, but below the 70th Percentile, then 33%
of the Grantee's Award LTIP Units will vest as of the applicable Annual Vesting
Date;

        (z)   if for the applicable Annual Performance Period the Company's
Total Return is at or above the 70th Percentile of the Total Return of the Peer
REITs as a group during the same period, then 50% of the Grantee's Award LTIP
Units will vest as of the applicable Annual Vesting Date;

        (ii)   To the extent that the vesting performance requirements of
Section 4(a)(i) above are not satisfied for a given Vesting Year (other than the
third Vesting Year to which the provisions of Section 4(a)(iii) below apply),
unvested Award LTIP Units will not be forfeited, but will be eligible for
vesting based on performance over a subsequent Annual Performance Period or the
Cumulative Performance Period.

        (iii)  As soon as practicable following the Final Calculation Date, in
addition to the calculations set forth in Section 4(a)(i) above with respect to
the Annual Performance Period ending on such date, the Committee will determine
the Total Return of the Company and each of the Peer REITs for the Cumulative
Performance Period on a

7

--------------------------------------------------------------------------------






cumulative basis, and then perform the following calculations with respect to
the Award LTIP Units:

        (x)   if (I) for the Cumulative Performance Period the Company's Total
Return is at or above the 40th Percentile of the Total Return of the Peer REITs
as a group during the same period, but below the 60th Percentile, and (II) less
than 50% of the Grantee's Award LTIP Units have become vested in the aggregate
based on performance during all completed Annual Performance Periods pursuant to
Section 4(a)(i) above, then that number of additional LTIP Award Units will vest
as of the Final Calculation Date which is sufficient, together with the Award
LTIP Units, if any, that previously became or concurrently become vested
pursuant to Section 4(a)(i) above, to add up to 50% of the Grantee's Award LTIP
Units;

        (y)   if (I) for the Cumulative Performance Period the Company's Total
Return is at or above the 60th Percentile of the Total Return of the Peer REITs
as a group during such period, and (II) less than 100% of the Grantee's Award
LTIP Units have become vested in the aggregate based on performance during all
completed Annual Performance Periods pursuant to Section 4(a)(i) above, then
that number of additional LTIP Award Units will vest as of the Final Calculation
Date which is sufficient, together with the Award LTIP Units, if any, that
previously became or concurrently become vested pursuant to Section 4(a)(i)
above, to add up to 100% of the Grantee's Award LTIP Units.

        (b)   Any Award LTIP Units that do not become vested pursuant to this
Section 4 shall, without payment of any consideration by the Partnership,
automatically and without notice terminate, be forfeited and be and become null
and void as of the Final Calculation Date, and neither the Grantee nor any of
his successors, heirs, assigns, or personal representatives will thereafter have
any further rights or interests in such unvested Award LTIP Units.

        5.    Change of Control or Termination of Grantee's Service
Relationship.    

        (a)   If the Grantee is a party to a Service Agreement, the provisions
of Sections 5(b), 5(c) and 5(d) below shall govern the vesting of the Grantee's
Award LTIP Units exclusively in the event of a Change of Control or termination
of the Grantee's service relationship with the Company or any Subsidiary or
affiliate, unless the Service Agreement contains provisions that expressly refer
to this Section 5 and provides that those provisions of the Service Agreement
shall instead govern the vesting of the Grantee's Award LTIP Units. The
foregoing sentence will be deemed an amendment to any applicable Service
Agreement to the extent required to apply its terms consistently with this
Section 5, such that, by way of illustration, any provisions of the Service
Agreement with respect to accelerated vesting or payout of the Grantee's bonus
or incentive compensation awards in the event of certain types of terminations
of Grantee's service relationship (such as, for example, termination at the end
of the term, termination without Cause by the employer or termination for Good
Reason by the employee) shall not be interpreted as requiring that any
calculations set forth in Section 4 hereof be performed, or vesting occur with
respect to this Award other than as specifically provided in this Section 5. In
the event an entity ceases to be a Subsidiary or affiliate of the Company, such
action shall be deemed to be a termination of employment of all employees of
that entity for purposes of this Agreement, provided that the Committee, in its
sole and absolute discretion, may make provision in such circumstances for
accelerated vesting of some or all of the Grantee's remaining unvested Award
LTIP Units that have not previously been forfeited, effective immediately prior
to such event.

8

--------------------------------------------------------------------------------



        (b)   In the event of a Change of Control or Qualified Termination prior
to December 31, 2009, then:

        (i)    the calculations provided in Section 4(a)(i) hereof with respect
to the Annual Performance Period then in progress shall be performed with
respect to such period effective as of the date of the Change of Control or
Qualified Termination as if such Annual Performance Period ended on such date
and such date was the applicable Annual Vesting Date;

        (ii)   the calculations provided in Section 4(a)(iii) hereof with
respect to the Cumulative Performance Period shall be performed as of the date
of the Change of Control or Qualified Termination as if the Cumulative
Performance Period ended on such date and such date were the Final Calculation
Date;

        (iii)  the number of Award LTIP Units resulting from the above
calculations shall automatically and immediately vest as of the date of the
Change of Control or Qualified Termination; and

        (iv)  following the date of the Change of Control or Qualified
Termination no further calculations pursuant to Section 4 hereof shall be
performed. Any Award LTIP Units that do not become vested pursuant to this
Section 5(b) shall, without payment of any consideration by the Partnership,
automatically and without notice terminate, be forfeited and be and become null
and void, and neither the Grantee nor any of his successors, heirs, assigns, or
personal representatives will thereafter have any further rights or interests in
such unvested Award LTIP Units.

        (c)   Notwithstanding the foregoing, in the event vesting pursuant to
this Section 5(b) is determined to constitute "nonqualified deferred
compensation" subject to Section 409A of the Code, then, to the extent the
Grantee is a "specified employee" under Section 409A of the Code subject to the
six-month delay thereunder, any such vesting or related payments to be made
during the six-month period commencing on the Grantee's "separation from
service" (as defined in Section 409A of the Code) shall be delayed until the
expiration of such six-month period.

        (d)   In the event of a termination of employment or other cessation of
the Grantee's Continuous Service other than a Qualified Termination, effective
as of the date of such termination or cessation, all Award LTIP Units except for
those that had previously become vested pursuant to Section 4 or 5 hereof shall
automatically and immediately be forfeited by the Grantee and thereafter no
further calculations pursuant to Section 4 hereof shall be performed. Any such
forfeited Award LTIP Units shall, without payment of any consideration by the
Partnership, automatically and without notice be and become null and void, and
neither the Grantee nor any of his successors, heirs, assigns, or personal
representatives will thereafter have any further rights or interests in such
forfeited Award LTIP Units. If the Grantee's employment with the Company or a
Subsidiary or affiliate terminates as a result of his or her Retirement, the
Committee may, on a case-by-case basis and in its sole discretion, provide for
partial or complete vesting prior to the Retirement of all or a portion of his
or her Award LTIP Units that have not previously been forfeited.

        (e)   To the extent that the Grantee's Service Agreement entitles the
Grantee to receive any severance payments, or any other similar term used in the
Grantee's Service agreement, from the Company in case of a termination of the
Grantee's employment following a Change of Control or a similar event ("Change
of Control Benefits"), then for purposes of calculating the Grantee's
entitlement to such Change of Control Benefits any of the Award LTIP Units that
vest with respect to any Vesting Year pursuant to Section 4(a)(i) shall be
included as part of the Grantee's bonus amount, or any other similar term used
in the Grantee's Service Agreement, for such

9

--------------------------------------------------------------------------------






Vesting Year. The value of Award LTIP Units for purposes of determining such
bonus amount shall be calculated by multiplying the Fair Market Value of a share
of the Common Stock on the last trading day of the applicable Vesting Year by
the number of Award LTIP Units that vested on such date.

        (f)    To the extent that Schedule A provides for amounts or schedules
of vesting that conflict with the provisions of this Section 5, the provisions
of Schedule A will be controlling and determinative.

        6.    Payments by Award Recipients.    No amount shall be payable to the
Company or the Partnership by the Grantee at any time in respect of this Award.

        7.    Distributions.    The Grantee shall be entitled to receive
distributions with respect to the Award LTIP Units to the extent provided for in
the Partnership Agreement, as modified hereby, if applicable. The Distribution
Participation Date (as defined in the Partnership Agreement) with respect to the
Award LTIP Units shall be the Effective Date and the Award LTIP Units shall be
entitled to the full distribution payable on Units outstanding as of the record
date for the fourth 2006 quarterly distribution even though they will not have
been outstanding for the whole period. To the extent that any LTIP Units are not
issued until a date after the Effective Date as provided in Section 3 hereof, an
amount equal to the Distribution Value attributable to such LTIP Units shall be
paid to the Grantee in cash promptly following the date of such issuance. All
distributions paid with respect to Award LTIP Units, including amounts paid on
account of the Distribution Value, if any, and amounts paid after the Final
Calculation Date but before a final determination is made pursuant to Section 4
or Section 5 hereof as to the vesting or forfeiture of Award LTIP Units, shall
be fully vested and non-forfeitable when paid whether the underlying Award LTIP
Units are vested or unvested.

        8.    Restrictions on Transfer.    None of the Award LTIP Units shall be
sold, assigned, transferred, pledged or otherwise disposed of or encumbered
(whether voluntarily or involuntarily or by judgment, levy, attachment,
garnishment or other legal or equitable proceeding) (each such action a
"Transfer"), or redeemed in accordance with the Partnership Agreement (a) prior
to vesting, (b) for a period of two (2) years beginning on the Effective Date
other than in connection with a Change of Control, and (c) unless such Transfer
is in compliance with all applicable securities laws (including, without
limitation, the Securities Act of 1933, as amended (the "Securities Act")), and
such Transfer is in accordance with the applicable terms and conditions of the
Partnership Agreement; provided that, upon the approval of, and subject to the
terms and conditions specified by, the Committee, unvested Award LTIP Units that
have been held for a period of at least two (2) years may be Transferred to
(i) the spouse, children or grandchildren of the Grantee ("Immediate Family
Members"), (ii) a trust or trusts for the exclusive benefit of the Grantee and
such Immediate Family Members, (iii) a partnership in which the Grantee and such
Immediate Family Members are the only partners, or (iv) one or more entities in
which the Grantee has a 10% or greater equity interest, provided that the
Transferee agrees in writing with the Company and the Partnership to be bound by
all the terms and conditions of this Agreement and that subsequent transfers of
unvested Award LTIP Units shall be prohibited except those in accordance with
this Section 8. In connection with any Transfer of Award LTIP Units, the
Partnership may require the Grantee to provide an opinion of counsel,
satisfactory to the Partnership, that such Transfer is in compliance with all
federal and state securities laws (including, without limitation, the Securities
Act). Any attempted Transfer of Award LTIP Units not in accordance with the
terms and conditions of this Section 8 shall be null and void, and the
Partnership shall not reflect on its records any change in record ownership of
any LTIP Units as a result of any such Transfer, shall otherwise refuse to
recognize any such Transfer and shall not in any way give effect to any such
Transfer of any LTIP Units. This Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.

10

--------------------------------------------------------------------------------




        9.    Changes in Capital Structure.    Without duplication with the
provisions of Section 6.2 of the Stock Plan, if (a) the Company shall at any
time be involved in a merger, consolidation, dissolution, liquidation,
reorganization, exchange of shares, sale of all or substantially all of the
assets or stock of the Company or other fundamental transaction similar thereto,
(b) any stock dividend, stock split, reverse stock split, stock combination,
reclassification, recapitalization, significant repurchases of stock, or other
similar change in the capital structure of the Company shall occur, (c) any
extraordinary dividend or other distribution to holders of shares of Common
Stock or Units other than regular cash dividends shall be made, or (d) any other
event shall occur that in each case in the good faith judgment of the Committee
necessitates action by way of appropriate equitable adjustment in the terms of
this Award, the LTIP or the LTIP Units, then the Committee shall take such
action as it deems necessary to maintain the Grantee's rights hereunder so that
they are substantially proportionate to the rights existing under this Award,
the LTIP and the terms of the LTIP Units prior to such event, including, without
limitation: (i) adjustments in the Award LTIP Units, Distribution Value, Total
Return or other pertinent terms of this Award; and (ii) substitution of other
awards under the Stock Plan or otherwise. The Grantee shall have the right to
vote the Award LTIP Units if and when voting is allowed under the Partnership
Agreement, regardless of whether vesting has occurred.

        10.    Miscellaneous.    

        (a)    Amendments; Modifications.    This Agreement may be amended or
modified only with the consent of the Company and the Partnership acting through
the Committee; provided that any such amendment or modification materially and
adversely affecting the rights of the Grantee hereunder must be consented to by
the Grantee to be effective as against him; and provided, further, that the
Grantee acknowledges that the Stock Plan may be amended or discontinued in
accordance with Section 6.6 thereof and that this Agreement may be amended or
canceled by the Committee, on behalf of the Company and the Partnership, for the
purpose of satisfying changes in law or for any other lawful purpose, so long as
no such action shall impair the Grantee's rights under this Agreement without
the Grantee's written consent. Notwithstanding the foregoing, this Agreement may
be amended in writing signed only by the Company to correct any errors or
ambiguities in this Agreement and/or to make such changes that do not materially
adversely affect the Grantee's rights hereunder. No promises, assurances,
commitments, agreements, undertakings or representations, whether oral, written,
electronic or otherwise, and whether express or implied, with respect to the
subject matter hereof, have been made by the parties which are not set forth
expressly in this Agreement. This grant shall in no way affect the Grantee's
participation or benefits under any other plan or benefit program maintained or
provided by the Company.

        (b)    Incorporation of Stock Plan; Committee Determinations.    The
provisions of the Stock Plan are hereby incorporated by reference as if set
forth herein. In the event of a conflict between this Agreement and the Stock
Plan, this Agreement shall be controlling and determinative. The Committee will
make the determinations and certifications required by this Award as promptly as
reasonably practicable following the occurrence of the event or events
necessitating such determinations or certifications. In the event of a Change of
Control, the Committee will perform any calculations set forth in Section 4 or
Section 5 hereof required in connection with such Change of Control and make any
determinations relevant to vesting with respect to this Award within a period of
time that enables the Company to conclude whether Award Units become vested or
are forfeited not later than the date of consummation of the Change of Control.

        (c)    Status as a Partner.    As of the grant date set forth on
Schedule A, the Grantee shall be admitted as a partner of the Partnership with
beneficial ownership of the number of Award LTIP Units issued to the Grantee as
of such date pursuant to Section 3 hereof by: (A) signing and delivering to the
Partnership a copy of this Agreement; and (B) signing, as a Limited Partner, and
delivering to the Partnership a counterpart signature page to the Partnership
Agreement (attached hereto as Exhibit A). The Partnership Agreement shall be
amended from time to time as applicable

11

--------------------------------------------------------------------------------






to reflect the issuance to the Grantee of Award LTIP Units pursuant to Section 3
hereof, if any, whereupon the Grantee shall have all the rights of a Limited
Partner of the Partnership with respect to the number of LTIP Units then held by
the Grantee, as set forth in the Partnership Agreement, subject, however, to the
restrictions and conditions specified herein and in the Partnership Agreement.

        (d)    Status of LTIP Units under the Stock Plan.    Insofar as the LTIP
has been established as an incentive program of the Company and the Partnership,
the Award LTIP Units are both issued as equity securities of the Partnership and
granted as awards under the Stock Plan. The Company will have the right at its
option, as set forth in the Partnership Agreement, to issue shares of Common
Stock in exchange for Units into which Award LTIP Units may have been converted
pursuant to the Partnership Agreement, subject to certain limitations set forth
in the Partnership Agreement, and such shares of Common Stock, if issued, will
be issued under the Stock Plan. The Grantee must be eligible to receive the
Award LTIP Units in compliance with applicable federal and state securities laws
and to that effect is required to complete, execute and deliver certain
covenants, representations and warranties (attached as Exhibit B). The Grantee
acknowledges that the Grantee will have no right to approve or disapprove such
determination by the Committee.

        (e)    Legend.    The records of the Partnership evidencing the Award
LTIP Units shall bear an appropriate legend, as determined by the Partnership in
its sole discretion, to the effect that such LTIP Units are subject to
restrictions as set forth herein, in the Stock Plan and in the Partnership
Agreement.

        (f)    Compliance With Securities Laws.    The Partnership and the
Grantee will make reasonable efforts to comply with all applicable securities
laws. In addition, notwithstanding any provision of this Agreement to the
contrary, no LTIP Units will become vested or be issued at a time that such
vesting or issuance would result in a violation of any such laws.

        (g)    Investment Representations; Registration.    The Grantee hereby
makes the covenants, representations and warranties and set forth on Exhibit B
attached hereto. All of such covenants, warranties and representations shall
survive the execution and delivery of this Agreement by the Grantee. The
Partnership will have no obligation to register under the Securities Act any
LTIP Units or any other securities issued pursuant to this Agreement or upon
conversion or exchange of LTIP Units. The Grantee agrees that any resale of the
shares of Common Stock received upon the exchange of Units into which LTIP Units
may be converted shall not occur during the "blackout periods" forbidding sales
of Company securities, as set forth in the then applicable Company employee
manual or insider trading policy. In addition, any resale shall be made in
compliance with the registration requirements of the Securities Act or an
applicable exemption therefrom, including, without limitation, the exemption
provided by Rule 144 promulgated thereunder (or any successor rule).

        (h)    Section 83(b) Election.    In connection with each separate
issuance of LTIP Units under this Award pursuant to Section 3 hereof the Grantee
hereby agrees to make an election to include in gross income in the year of
transfer the applicable Award LTIP Units pursuant to Section 83(b) of the Code
substantially in the form attached hereto as Exhibit C and to supply the
necessary information in accordance with the regulations promulgated thereunder.

        (i)    Severability.    If, for any reason, any provision of this
Agreement is held invalid, such invalidity shall not affect any other provision
of this Agreement not so held invalid, and each such other provision shall to
the full extent consistent with law continue in full force and effect. If any
provision of this Agreement shall be held invalid in part, such invalidity shall
in no way affect the rest of such provision not held so invalid, and the rest of
such provision, together with all other provisions of this Agreement, shall to
the full extent consistent with law continue in full force and effect.

12

--------------------------------------------------------------------------------






        (j)    Governing Law.    This Agreement is made under, and will be
construed in accordance with, the laws of State of Delaware, without giving
effect to the principles of conflict of laws of such state.

        (k)    No Obligation to Continue Position as an Employee, Consultant or
Advisor.    Neither the Company nor any affiliate is obligated by or as a result
of this Agreement to continue to have the Grantee as an employee, consultant or
advisor and this Agreement shall not interfere in any way with the right of the
Company or any affiliate to terminate the Grantee's service relationship at any
time.

        (l)    Notices.    Any notice to be given to the Company shall be
addressed to the Secretary of the Company at its principal place of business and
any notice to be given the Grantee shall be addressed to the Grantee at the
Grantee's address as it appears on the employment records of the Company, or at
such other address as the Company or the Grantee may hereafter designate in
writing to the other.

        (m)    Withholding and Taxes.    No later than the date as of which an
amount first becomes includible in the gross income of the Grantee for income
tax purposes or subject to the Federal Insurance Contributions Act withholding
with respect to this Award, the Grantee will pay to the Company or, if
appropriate, any of its affiliates, or make arrangements satisfactory to the
Committee regarding the payment of, any United States federal, state or local or
foreign taxes of any kind required by law to be withheld with respect to such
amount. The obligations of the Company under this Agreement will be conditional
on such payment or arrangements, and the Company and its affiliates shall, to
the extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Grantee.

        (n)    Headings.    The headings of paragraphs hereof are included
solely for convenience of reference and shall not control the meaning or
interpretation of any of the provisions of this Agreement.

        (o)    Counterparts.    This Agreement may be executed in multiple
counterparts with the same effect as if each of the signing parties had signed
the same document. All counterparts shall be construed together and constitute
the same instrument.

        (p)    Successors and Assigns.    This Agreement shall be binding upon
and inure to the benefit of the parties hereto and any successors to the Company
and the Partnership, on the one hand, and any successors to the Grantee, on the
other hand, by will or the laws of descent and distribution, but this Agreement
shall not otherwise be assignable or otherwise subject to hypothecation by the
Grantee.

        (q)    409A.    This Agreement shall be construed, administered and
interpreted in accordance with a good faith interpretation of Section 409A of
the Code. Any provision of this Agreement that is inconsistent with Section 409A
of the Code, or that may result in penalties under Section 409A of the Code,
shall be amended, in consultation with the Grantee and with the reasonable
cooperation of the Grantee and the Company, in the least restrictive manner
necessary to (i) exclude the Award LTIP Units from the definition of "deferred
compensation" within the meaning of such Section 409A or (ii) comply with the
provisions of Section 409A, other applicable provision(s) of the Code and/or any
rules, regulations or other regulatory guidance issued under such statutory
provisions, in each case without diminution in the value of the benefits granted
hereby to the Grantee.

        (r)    Complete Agreement.    This Agreement (together with those
agreements and documents expressly referred to herein, for the purposes referred
to herein) embody the complete and entire agreement and understanding between
the parties with respect to the subject matter hereof, and supersede any and all
prior promises, assurances, commitments, agreements, undertakings or
representations, whether oral, written, electronic or otherwise, and whether
express or implied, which may relate to the subject matter hereof in any way.

[signature page follows]

13

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to
be executed as of the      day of                              ,         .

    THE MACERICH COMPANY
 
 
By:
 


--------------------------------------------------------------------------------

        Name:   Richard A. Bayer         Title:   Executive Vice President,    
        Chief Legal Officer and Secretary
 
 
THE MACERICH PARTNERSHIP, L.P.
 
 
By:
 
The Macerich Company, its general partner
 
 
By:
 


--------------------------------------------------------------------------------

        Name:   Richard A. Bayer         Title:   Executive Vice President,    
        Chief Legal Officer and Secretary
 
 
GRANTEE
 
 


--------------------------------------------------------------------------------

    Name:    

14

--------------------------------------------------------------------------------



EXHIBIT A

FORM OF LIMITED PARTNER SIGNATURE PAGE

        The Grantee, desiring to become one of the within named Limited Partners
of The Macerich Company, L.P., hereby accepts all of the terms and conditions of
(including, without limitation, the provisions related to powers of attorney),
and becomes a party to, the Agreement of Limited Partnership, dated as of
March 16, 1994, of The Macerich Partnership, L.P., as amended (the "Partnership
Agreement"). The Grantee agrees that this signature page may be attached to any
counterpart of the Partnership Agreement and further agrees as follows (where
the term "Limited Partner" refers to the Grantee:

1.The Limited Partner hereby confirms that it has reviewed the terms of the
Partnership Agreement and affirms and agrees that it is bound by each of the
terms and conditions of the Partnership Agreement, including, without
limitation, the provisions thereof relating to limitations and restrictions on
the transfer of Partnership Units. Without limitation of the foregoing, the
Limited Partner is deemed to have made all of the acknowledgements, waivers and
agreements set forth in Section 10.6 and 13.11 of the Partnership Agreement.

2.The Limited Partner hereby confirms that it is acquiring the Partnership Units
for its own account as principal, for investment and not with a view to resale
or distribution, and that the Partnership Units may not be transferred or
otherwise disposed of by the Limited Partner otherwise than in a transaction
pursuant to a registration statement filed by the Partnership (which it has no
obligation to file) or that is exempt from the registration requirements of the
Securities Act of 1933, as amended (the "Securities Act"), and all applicable
state and foreign securities laws, and the General Partner may refuse to
transfer any Partnership Units as to which evidence of such registration or
exemption from registration satisfactory to the General Partner is not provided
to it, which evidence may include the requirement of a legal opinion regarding
the exemption from such registration. If the General Partner delivers to the
Limited Partner shares of common stock of the General Partner ("Common Shares")
upon redemption of any Partnership Units, the Common Shares will be acquired for
the Limited Partner's own account as principal, for investment and not with a
view to resale or distribution, and the Common Shares may not be transferred or
otherwise disposed of by the Limited Partner otherwise than in a transaction
pursuant to a registration statement filed by the General Partner with respect
to such Common Shares (which it has no obligation under the Partnership
Agreement to file) or that is exempt from the registration requirements of the
Securities Act and all applicable state and foreign securities laws, and the
General Partner may refuse to transfer any Common Shares as to which evidence of
such registration or exemption from such registration satisfactory to the
General Partner is not provided to it, which evidence may include the
requirement of a legal opinion regarding the exemption from such registration.

3.The Limited Partner hereby affirms that it has appointed the General Partner,
any liquidator and authorized officers and attorneys-in-fact of each, and each
of those acting singly, in each case with full power of substitution, as its
true and lawful agent and attorney-in-fact, with full power and authority in its
name, place and stead, in accordance with Section 6.10 of the Partnership
Agreement, which section is hereby incorporated by reference. The foregoing
power of attorney is hereby declared to be irrevocable and a power coupled with
an interest, and it shall survive and not be affected by the death,
incompetency, dissolution, disability, incapacity, bankruptcy or termination of
the Limited Partner and shall extend to the Limited Partner's heirs, executors,
administrators, legal representatives, successors and assigns.

4.

(a)The Limited Partner hereby irrevocably consents in advance to any amendment
to the Partnership Agreement, as may be recommended by the General Partner,
intended to avoid the Partnership being treated as a publicly-traded partnership
within the meaning of Section 7704 of the Internal Revenue Code, including,
without limitation, (x) any amendment

--------------------------------------------------------------------------------



to the provisions of Section 9.1 or the Redemption Rights Exhibit of the
Partnership Agreement intended to increase the waiting period between the
delivery of a notice of redemption and the redemption date to up to sixty
(60) days or (y) any other amendment to the Partnership Agreement intended to
make the redemption and transfer provisions, with respect to certain redemptions
and transfers, more similar to the provisions described in Treasury Regulations
Section 1.7704-1(f).

(b)The Limited Partner hereby appoints the General Partner, any Liquidator and
authorized officers and attorneys-in-fact of each, and each of those acting
singly, in each case with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead, to execute and deliver any amendment referred to in the foregoing
paragraph 4(a) on the Limited Partner's behalf. The foregoing power of attorney
is hereby declared to be irrevocable and a power coupled with an interest, and
it shall survive and not be affected by the death, incompetency, dissolution,
disability, incapacity, bankruptcy or termination of the Limited Partner and
shall extend to the Limited Partner's heirs, executors, administrators, legal
representatives, successors and assigns.



5.The Limited Partner agrees that it will not transfer any interest in the
Partnership Units (x) through (i) a national, non-U.S., regional, local or other
securities exchange, (ii) PORTAL or (iii) an over-the-counter market (including
an interdealer quotation system that regularly disseminates firm buy or sell
quotations by identified brokers or dealers by electronic means or otherwise) or
(y) to or through (a) a person, such as a broker or dealer, that makes a market
in, or regularly quotes prices for, interests in the Partnership or (b) a person
that regularly makes available to the public (including customers or
subscribers) bid or offer quotes with respect to any interests in the
Partnership and stands ready to effect transactions at the quoted prices for
itself or on behalf of others.

6.The Limited Partner acknowledges that the General Partner shall be a third
party beneficiary of the representations, covenants and agreements set forth in
Sections 4 and 5 hereof. The Limited Partner agrees that it will transfer,
whether by assignment or otherwise, Partnership Units only to the General
Partner or to transferees that provide the Partnership and the General Partner
with the representations and covenants set forth in Sections 4 and 5 hereof.

7.This Acceptance shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware, without regard to the principles
of conflicts of law.


    Signature Line for Limited Partner:
 
 


--------------------------------------------------------------------------------


 
 
Name:
 


--------------------------------------------------------------------------------

    Date:                                
 
 
Address of Limited Partner:
 
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



EXHIBIT B

GRANTEE'S COVENANTS, REPRESENTATIONS AND WARRANTIES

        The Grantee hereby represents, warrants and covenants as follows:

        (a)   The Grantee has received and had an opportunity to review the
following documents (the "Background Documents"):

        (i)    The Company's latest Annual Report to Stockholders;

        (ii)   The Company's Proxy Statement for its most recent Annual Meeting
of Stockholders;

        (iii)  The Company's Report on Form 10-K for the fiscal year most
recently ended;

        (iv)  The Company's Form 10-Q, if any, for the most recently ended
quarter filed by the Company with the Securities and Exchange Commission since
the filing of the Form 10-K described in clause (iii) above;

        (v)   Each of the Company's Current Report(s) on Form 8-K, if any, filed
since the end of the fiscal year most recently ended for which a Form 10-K has
been filed by the Company;

        (vi)  The Partnership Agreement;

        (vii) The Stock Plan; and

        (viii) The Company's Articles of Amendment and Restatement, as amended.

        The Grantee also acknowledges that any delivery of the Background
Documents and other information relating to the Company and the Partnership
prior to the determination by the Partnership of the suitability of the Grantee
as a holder of LTIP Units shall not constitute an offer of LTIP Units until such
determination of suitability shall be made.

        (b)   The Grantee hereby represents and warrants that

        (i)    The Grantee either (A) is an "accredited investor" as defined in
Rule 501(a) under the Securities Act, or (B) by reason of the business and
financial experience of the Grantee, together with the business and financial
experience of those persons, if any, retained by the Grantee to represent or
advise him with respect to the grant to him of LTIP Units, the potential
conversion of LTIP Units into units of limited partnership of the Partnership
("Common Units") and the potential redemption of such Common Units for shares
the Company's common stock ("REIT Shares"), has such knowledge, sophistication
and experience in financial and business matters and in making investment
decisions of this type that the Grantee (I) is capable of evaluating the merits
and risks of an investment in the Partnership and potential investment in the
Company and of making an informed investment decision, (II) is capable of
protecting his own interest or has engaged representatives or advisors to assist
him in protecting his interests, and (III) is capable of bearing the economic
risk of such investment.

        (ii)   The Grantee understands that (A) the Grantee is responsible for
consulting his own tax advisors with respect to the application of the U.S.
federal income tax laws, and the tax laws of any state, local or other taxing
jurisdiction to which the Grantee is or by reason of the award of LTIP Units may
become subject, to his particular situation; (B) the Grantee has not received or
relied upon business or tax advice from the Company, the Partnership or any of
their respective employees, agents, consultants or advisors, in their capacity
as such; (C) the Grantee provides services to the Partnership on a regular basis
and in such capacity has access to such information, and has such experience of
and involvement in the business and operations of the Partnership, as the
Grantee believes to be necessary and appropriate to make an informed decision to
accept the award of LTIP Units; and (D) an investment in the Partnership and/or
the Company involves substantial risks. The Grantee has been given the
opportunity to make a thorough investigation of matters relevant to the LTIP
Units and has been furnished with, and has reviewed and understands, materials
relating to the Partnership and the Company and their respective activities

--------------------------------------------------------------------------------






(including, but not limited to, the Background Documents). The Grantee has been
afforded the opportunity to obtain any additional information (including any
exhibits to the Background Documents) deemed necessary by the Grantee to verify
the accuracy of information conveyed to the Grantee. The Grantee confirms that
all documents, records, and books pertaining to his receipt of LTIP Units which
were requested by the Grantee have been made available or delivered to the
Grantee. The Grantee has had an opportunity to ask questions of and receive
answers from the Partnership and the Company, or from a person or persons acting
on their behalf, concerning the terms and conditions of the LTIP Units. The
Grantee has relied upon, and is making its decision solely upon, the Background
Documents and other written information provided to the Grantee by the
Partnership or the Company.

        (iii)  The LTIP Units to be issued, the Common Units issuable upon
conversion of the LTIP Units and any REIT Shares issued in connection with the
redemption of any such Common Units will be acquired for the account of the
Grantee for investment only and not with a current view to, or with any
intention of, a distribution or resale thereof, in whole or in part, or the
grant of any participation therein, without prejudice, however, to the Grantee's
right (subject to the terms of the LTIP Units, the Stock Plan, the agreement of
limited partnership of the Partnership, the articles of organization of the
Company, as amended, and the Award Agreement) at all times to sell or otherwise
dispose of all or any part of his LTIP Units, Common Units or REIT Shares in
compliance with the Securities Act, and applicable state securities laws, and
subject, nevertheless, to the disposition of his assets being at all times
within his control.

        (iv)  The Grantee acknowledges that (A) neither the LTIP Units to be
issued, nor the Common Units issuable upon conversion of the LTIP Units, have
been registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such LTIP Units or Common Units are
represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Partnership and the Company on such exemptions
is predicated in part on the accuracy and completeness of the representations
and warranties of the Grantee contained herein, (C) such LTIP Units or Common
Units, therefore, cannot be resold unless registered under the Securities Act
and applicable state securities laws, or unless an exemption from registration
is available, (D) there is no public market for such LTIP Units and Common Units
and (E) neither the Partnership nor the Company has any obligation or intention
to register such LTIP Units or the Common Units issuable upon conversion of the
LTIP Units under the Securities Act or any state securities laws or to take any
action that would make available any exemption from the registration
requirements of such laws, except, that, upon the redemption of the Common Units
for REIT Shares, the Company may issue such REIT Shares under the Stock Plan and
pursuant to a Registration Statement on Form S-8 under the Securities Act, to
the extent that (I) the Grantee is eligible to receive such REIT Shares under
the Stock Plan at the time of such issuance, (II) the Company has filed a
Form S-8 Registration Statement with the Securities and Exchange Commission
registering the issuance of such REIT Shares and (III) such Form S-8 is
effective at the time of the issuance of such REIT Shares. The Grantee hereby
acknowledges that because of the restrictions on transfer or assignment of such
LTIP Units acquired hereby and the Common Units issuable upon conversion of the
LTIP Units which are set forth in the Partnership Agreement or this Agreement,
the Grantee may have to bear the economic risk of his ownership of the LTIP
Units acquired hereby and the Common Units issuable upon conversion of the LTIP
Units for an indefinite period of time.

        (v)   The Grantee has determined that the LTIP Units are a suitable
investment for the Grantee.

        (vi)  No representations or warranties have been made to the Grantee by
the Partnership or the Company, or any officer, director, shareholder, agent, or
affiliate of any of them, and the Grantee has received no information relating
to an investment in the Partnership or the LTIP Units except the information
specified in paragraph (b) above.

--------------------------------------------------------------------------------






        (c)   So long as the Grantee holds any LTIP Units, the Grantee shall
disclose to the Partnership in writing such information as may be reasonably
requested with respect to ownership of LTIP Units as the Partnership may deem
reasonably necessary to ascertain and to establish compliance with provisions of
the Code, applicable to the Partnership or to comply with requirements of any
other appropriate taxing authority.

        (d)   The Grantee hereby agrees to make an election under Section 83(b)
of the Code with respect to the LTIP Units awarded hereunder, and has delivered
with this Agreement a completed, executed copy of the election form attached
hereto as Exhibit C. The Grantee agrees to file the election (or to permit the
Partnership to file such election on the Grantee's behalf) within thirty
(30) days after the award of the LTIP Units hereunder with the IRS Service
Center at which such Grantee files his personal income tax returns, and to
file a copy of such election with the Grantee's U.S. federal income tax return
for the taxable year in which LTIP Units are issued or awarded to the Grantee.

        (e)   The address set forth on the signature page of this Agreement is
the address of the Grantee's principal residence, and the Grantee has no present
intention of becoming a resident of any country, state or jurisdiction other
than the country and state in which such residence is sited.

--------------------------------------------------------------------------------



EXHIBIT C

ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF
TRANSFER OF PROPERTY PURSUANT TO SECTION 83(B)
OF THE INTERNAL REVENUE CODE

        The undersigned hereby makes an election pursuant to Section 83(b) of
the Internal Revenue Code with respect to the property described below and
supplies the following information in accordance with the regulations
promulgated thereunder:

1.The name, address and taxpayer identification number of the undersigned are:

Name:                                                 (the "Taxpayer")

Address:

Social Security No./Taxpayer Identification No.:            

2.Description of property with respect to which the election is being made:

The election is being made with respect to                        LTIP Units in
The Macerich Partnership, L.P. (the "Partnership").

3.The date on which the LTIP Units were transferred is
                             . The taxable year to which this election relates
is calendar year         .

4.Nature of restrictions to which the LTIP Units are subject:

(a)With limited exceptions, until the LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the LTIP Units without the consent of the
Partnership.

(b)The Taxpayer's LTIP Units vest in accordance with the vesting provisions
described in the Schedule attached hereto. Unvested LTIP Units are forfeited in
accordance with the vesting provisions described in the Schedule attached
hereto.

5.The fair market value at time of transfer (determined without regard to any
restrictions other than restrictions which by their terms will never lapse) of
the LTIP Units with respect to which this election is being made was $0 per LTIP
Unit.

6.The amount paid by the Taxpayer for the LTIP Units was $0 per LTIP Unit.

7.A copy of this statement has been furnished to the Partnership and The
Macerich Company.

        Dated:                              

   

--------------------------------------------------------------------------------

    Name:

--------------------------------------------------------------------------------



SCHEDULE TO EXHIBIT C

Vesting Provisions of LTIP Units

        The LTIP Units are subject to performance-based vesting.
Performance-based vesting will be from 0-100% based on The Macerich Company's
(the "Company's") per-share total return to holders of the Company's common
stock (the "Total Return") for the period from January 1, 2007 to December 31,
2009 (or earlier in certain circumstances). The LTIP Units may vest depending on
the percentile ranking of the Company in terms of Total Return relative to the
Total Return of a group of peer REITs (the "Peer REITs"), as measured at the end
of each year of the three year period (each, a "Vesting Year").

        The vesting of the LTIP Units occurs in two cumulative stages. In the
first stage, following the end of each Vesting Year, the Company's Compensation
Committee (the "Committee") will determine the performance of the Company and
each of the Peer REITs for the applicable Vesting Year and, depending on the
Company's Total Return relative to the Total Return of the Peer REITs, vesting
of the LTIP Units will occur as follows:

Company's Percentile Ranking


--------------------------------------------------------------------------------

  Vesting

--------------------------------------------------------------------------------

  Less than 50%   0 %
Equal to or greater than 50% and less than 60%
 
20
%
Equal to or greater than 60% and less than 70%
 
33
%
Equal to or greater than 70%
 
50
%

        The second stage of the vesting of the LTIP Units occurs at the end of
the three year vesting period (or earlier in certain circumstances). The
Committee will determine the performance of the Company and each of the Peer
REITs for the entire three year period and perform the following calculation: If
(I) for the entire three year vesting period the Company's Total Return is at or
above the 40th percentile of the Total Return of the Peer REITs, but below the
60th percentile, and (II) less than 50% of the Taxpayer's LTIP Units have become
vested in the aggregate in the first stage, then that number of additional LTIP
Units will vest as of the end of the third Vesting Year which is sufficient to
add up to 50% of the Taxpayer's LTIP Units; if (I) for the entire three year
vesting period the Company's Total Return is at or above the 60th percentile of
the Total Return of the Peer REITs, and (II) less than 100% of the Taxpayer's
LTIP Units have become vested in the aggregate in the first stage, then that
number of additional LTIP Units will vest as of the end of the third Vesting
Year which is sufficient to add up to 100% of the Taxpayer's LTIP Units.

        The above vesting is conditioned upon the Taxpayer remaining an employee
of the Company through the applicable vesting dates, and subject to acceleration
in the event of a change of control of the Company or termination of the
Taxpayer's service relationship with the Company under specified circumstances.
Unvested LTIP Units are subject to forfeiture in the event of failure to vest
based on the determination of the performance-based percentage.

--------------------------------------------------------------------------------



SCHEDULE A TO 2006 LTIP AWARD AGREEMENT

Date of Award Agreement:                                
Name of Grantee:
 
 
Number of LTIP Units Subject to Grant:
 
 
Grant Date:
 
                             

Initials of Company representative:

Initials of Grantee:

--------------------------------------------------------------------------------



SCHEDULE B TO 2006 LTIP AWARD AGREEMENT

Peer REITs


--------------------------------------------------------------------------------

   



Acadia Realty Trust
 
 
Developers Diversified Realty Corporation
 
 
Equity One, Inc.
 
 
Federal Realty Investment Trust
 
 
Heritage Property Investment Trust, Inc.
 
 
Inland Real Estate Corporation
 
 
Kimco Realty Corporation
 
 
New Plan Excel Realty Trust, Inc.
 
 
Regency Centers Corporation
 
 
Tanger Factory Outlet Centers, Inc.
 
 
Weingarten Realty Investors
 
 
CBL & Associates Properties, Inc.
 
 
General Growth Properties, Inc.
 
 
Glimcher Realty Trust
 
 
Pennsylvania Real Estate Investment Trust
 
 
Simon Property Group, Inc.
 
 
Taubman Centers, Inc.
 
 
National Retail Properties, Inc.
 
 
Realty Income Corporation
 
 
Equity Office Properties Trust
 
 
Mack-Cali Realty Corporation
 
 
Duke Realty Corporation
 
 
Liberty Property Trust
 
 
AMB Property Corporation
 
 
Apartment Investment and Management Company
 
 
Equity Residential
 
 
Colonial Properties Trust
 
 
Crescent Real Estate Equities Company
 
 
Vornado Realty Trust
 
 

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.32.1

